*1008The defendant’s contention that the evidence was legally insufficient to support his conviction of robbery in the third degree is unpreserved for appellate review (see GPL 470.05 [2]; People v Andolina, 23 AD3d 573 [2005]; People v Ross, 180 AD2d 698 [1992]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant forcibly stole property from the complainant (see Penal Law § 160.05; People v Cusimano, 48 AD3d 475 [2008]; People v Andolina, 23 AD3d 573 [2005]; People v Cannon, 1 AD3d 606 [2003]). Moreover, upon our independent review pursuant to GPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644-645 [2006]).
The defendant’s remaining contention is unpreserved for appellate review (see GPL 470.05 [2]) and, in any event, is without merit (see CPL 310.30; People v Adames, 42 AD3d 328, 329 [2007]). Skelos, J.P., Santucci, McCarthy and Dickerson, JJ., concur.